Mr. Justice Walkek delivered the opinion of the Court: Appellant, McManus, filed his petition in the Marshall circuit court for a common law writ of certiorari. The writ was served on the defendants, the commissioners of highways, the town clerk, and a justice of the peace. They made return of the record establishing a highway in the town of Saratoga, and assessment of damages in favor of McManus for locating a part of the road over his land. On the return, such proceedings were had thereunder in the circuit court that a judgment was rendered affirming the action of the commissioners sought to be set aside. On appeal to the Appellate Court the judgment of the circuit court was affirmed, and the case is-brought to this court on appeal. A number of objections are urged for a reversal, a portion of 'which we shall proceed to consider, the others being wholly unimportant. It is insisted that inasmuch as it does not appear from the record returned the commissioners publicly announced their conclusion or decision at the time of the'hearing, the whole proceeding is void, under the 73d section of the Eoad and Bridge law, as it requires them at the hearing to decide, and publicly announce, whether they will grant or refuse the prayer, and shall indorse upon or annex to the petition a brief memorandum of such decision, to be by them signed. The return shows that such a memorandum was indorsed and signed on the date of the hearing of the petition. An effort was made to disprove the daté of this indorsement, and to show it was not made until the next day, and after the petition had been returned to the town clerk’s office; but in a proceeding of this character the trial must be had on the record of the proceedings as returned, and oral evidence can not be heard to aid or contradict the record. We must, therefore, consider the case on the supposition that the indorsement was made on the day that it bears date, and at the end of the hearing. Inasmuch as this indorsement was made at the end of the hearing, we must presume that the decision was then made and publicly announced. Although the trial must be had on the record as returned, we may indulge all natural and proper conclusions from the record. That the decision was made at the hearing in this case is an almost irresistible conclusion, from the fact that the indorsement was then made. The controlling purpose of this provision of the statute was to prevent delay in disposing of such petitions, and to prevent the commissioners from taking the case under advisement, and holding up their decision, and filing it with the town clerk, in such a manner as to prevent parties interested from learning the fact in time to take legal steps to have the decision reviewed, by appeal or otherwise. And even if the decision was not publicly announced, none of the results followed in this case that were intended to be prevented. That provision may be regarded directory,- unless its omission can be seen to have defeated the purpose of the legislature, and produced the ■wrong intended to be suppressed by the enactment. The objection is merely technical. It is insisted that the justice of the peace failed to acquire jurisdiction of the • person of appellant, because the summons did not run in the name of the People. As has been repeatedly held by this court, the purpose of service is to obtain jurisdiction of the defendant, and when he enters his appearance the object is attained; and it -waives all defects in the process, and even dispenses with process. In this ease it appears, from the transcript of the justice’s docket, that the parties appeared at the trial for the assessment of damages, and the appearance of appellant waived all defects in the summons. This practice is so elementary and familiar, that we had not supposed we would be called on to announce it again. It is urged that the certificate of the commissioners to the justice of the peace does not describe the road with sufficient certainty, and describes no route. It states that the proposed road commences at a point twenty-five feet west of the south-west corner of the south-east quarter of section 17, township 13 north, range 8 east, fourth principal meridian, on the section line between sections 17 and 20, in the same township; running thence in a northerly direction, on the most eligible route, to a point in the public highway twenty-five feet west of. the center of section 17, in the same township, which road passed over and is claimed to damage the land described and--owned as follows, etc. The 78th section of the Road and Bridge law requires the commissioners, when they are unable to agree with the owner as to the amount of damages to be paid him, and they have not been released, to certify tlie fact to a justice of the peace, and to describe the- road, and the land over which it is to run. In this case there is no objection that the land is not sufficiently described, and we think that the description of the road conforms to the requirements of the statute. It does not require the certificate to give the survey or the courses and distances, but simply a description of the road, and here is a description sufficient to enable that part of the road to be found. It would, under this description, have been proper on the trial to introduce the survey of that part of the road, or some more minute description, to enable the jury to ascertain the accurate amount of damages. The statute, we think, does not require the certificate to contain a minute description, by courses and distances, of the whole road,, or even the portion for which damages are claimed, but a general description of the portion for which damages are claimed will suffice. We are strengthened in this conclusion from the fact that some portions of the act require a minute and others but a general description. The 70th section of the act requires the petition for the laying out and establishment of a new road to describe the road sought to be established. Such description is no more minute than this. No other exception is taken to the certificate, and no objection is perceived to its sufficiency. We now come to consider the important question in the ease, and that is, whether there was a constitutional jury impaneled to assess the damages in this case. The 5th section of article 2 of our constitution provides, that “the trial by jury, as heretofore enjoyed, shall remain inviolate; but the trial of civil eases before justices of the peace by a jury of less than twelve men maybe authorized by law.” This was a trial by a justice of the peace, and a jury of six men had been provided by law, and such a jury, in this class of cases, must be held constitutional, unless inhibited by some other provision of that instrument. There is no provision of the constitution that limits the power of the General Assembly to confer jurisdiction on justices of the peace, except that it shall .be uniform. This jurisdiction to assess damages in road cases by a jury of six men is uniform, and is conferred on every justice of the peace, and the practice regulating such trials is uniform, and applies to all justices of the peace. The power to enact the law is not prohibited. Nor was the trial by jury ever enjoyed at the. common law, in England or in this State, before the adoption of our present constitution, in condemning property for public use, under the power of eminent domain. The assessment of damages for property thus taken, before the adoption of the present constitution, was by commissioners, and not by jury. Nor does that instrument. limit or. control the power of the legislature in the mode of assessing damages when they are to be paid by the State. The limitation only extends to eases where the damages are not paid by the State, and in such cases they must be assessed by a jury. It is true the 13th section of article 2 provides that compensation for property taken or damaged for public use shall be ascertained by a jury, but it does not specify the number of which it shall be composed. The same article, by section 5, as we have seen, has recognized a jury of less than twelve men in the trial of civil cases tried before a justice of the peace. We then have two juries specified by that article,— one of legs than twelve men, in trials before a justice of the peace, and twelve in other judicial tribunals. The first clause of section 5 manifestly refers to a jury composed of twelve men as the general rule, but the latter clause makes an exception to the rule by expressly authorizing a smaller number in civil cases before justices of the peace,—and we must suppose the framers of the 13th section used the term to embrace all cases specified in the 5th section. Had they not, they surely would have limited the term to one or the other of the provisions of the 5th section. This is a civil ease. Actions are divided into two classes,—civil and criminal. This is not criminal, and must, therefore, be civil. The proceeding does not possess a single element of a crime. It is authorized by the constitution and the statute, and violates no law, and is, therefore, a civil action, and is embraced in the 5th section. It is also urged that the court erred in refusing to dismiss the writ, on the paper claimed to be an agreement for that purpose. It purports to be signed by the commissioners; but they are a quasi corporation, and can only act as a body, and not as individuals, to bind the body. (See Commissioners v. Baumgarton, 41 Ill. 254.) There is no evidence that they ever so acted. No resolution of the board was produced in evidence showing that question was ever before or acted upon by the board, and it co'uld not be bound by an agreement of the different members not acting as a corporate body. The affidavits show that no two were together when they signed the paper, but it was the several act of each. They never had conferred or consulted in reference to the agreement. Had they done so, and agreed to dismiss the suit, and made a minute of their action, it may be the agreement thus signed would have been evidence. But no such minute was ever made in their records, and it was insufficient to bind the corporation. We perceive no error in the record that requires a reversal of the judgment, and it is affirmed. Judgment affirmed.